DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 10864701 (Takahashi et al.). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason.
Regarding claims 1-2 and 4-8, Takahashi discloses stretchable conductive film comprising stretchable conductive layer comprising elastomer and conductive filler filling the elastomer and adhesive layer formed on one surface of the stretchable conductive layer. Given that Takahashi discloses the same layers as claimed in present claims, it is clear that the film of Takahashi would inherently have the same properties as claimed in present claims. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al. (JP 2014-078573).
Regarding claims 1-2, Hatano discloses electromagnetic wave shielding film comprising a conductive layer comprising acrylic resin or urethane resin and silver or copper particles, i.e. conductive fillers, (paragraphs 0021-0022, 0038, 0040) and insulating adhesive layer on one surface of the conductive layer (paragraph 0021). Regarding conductive layer, given that Hatano discloses the same composition as disclosed in the present specification and claims, it is clear that the conductive layer of Hatano would inherently have the same properties as claimed in present claims. 
Regarding claim 3, Hatano discloses the electromagnetic shielding film of claim 1, further comprises an insulating layer on a surface opposite to the adhesive layer side of the conductive layer (paragraph 0021).
Regarding claim 4, Hatano discloses the electromagnetic shielding film of claim 1, wherein the conductive filler is dendritic (paragraph 0039).
Regarding claim 5-7, Hatano discloses the electromagnetic shielding film of claim 4, wherein the conductive filler is silver particles, copper particles or silver plated copper particles (paragraph 0038).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP 2015-426450).
Regarding claims 1-2, Inoue discloses electromagneric wave shield sheet comprising a conductive layer comprising acrylic resin or urethane resin and silver particles, copper particles or copper particles plated with silver, i.e. conductive fillers, (paragraphs 0010, 0020, 0024) and insulating adhesive layer on one surface of the conductive layer (paragraph 0010, 0018). Regarding conductive layer, given that Inoue discloses the same composition as disclosed in the present specification and claims, it is clear that the conductive layer of Inoue would inherently have the same properties as claimed in present claims. 
Regarding claim 3, Inoue discloses the electromagnetic shielding film of claim 1, further comprises an insulating layer on a surface opposite to the adhesion layer side of the conductive layer (paragraph 0010).
Regarding claim 4, Inoue discloses the electromagnetic shielding film of claim 1, wherein the conductive filler is dendritic (paragraph 0024).
Regarding claims 5-7, Inoue discloses the electromagnetic shielding film of claim 4, wherein the conductive filler is silver particles, copper particles or copper particles plated with silver (paragraph 0024).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (JP 2014-078573).
Regarding claim 8, Hatano discloses the electromagnetic shielding film of claim 1, but fails to disclose the conductive filler has a coil shape.
However, as the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to modify the shape of the conductive particles of Hatano based on routine experimentation, for the purpose of optimizing operation of said electromagnetic wave shielding film. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the shape of a component. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2015-426450).
Regarding claim 8, Inoue discloses the electromagnetic shielding film of claim 1, but fails to disclose the conductive filler has a coil shape.
However, as the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (JP 2014-078573) in view of Terada et al. (US 2011/0065217).
Regarding claim 8, Hatano discloses the electromagnetic shielding film of claim 1, but fails to disclose the conductive filler has a coil shape.
Terada discloses PSA sheet comprising conductive base film (abstract, paragraph 0049) and adhesive layer comprising coil shape (abstract, paragraph 0060, 0096) to control the conductivity through a layer of material (paragraphs 0093, 0096).
It would have been obvious to one of ordinary skill in the art to use the coil shape particles of Terada in the particles of Hatano to control the conductivity through a layer of material.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2015-426450) in view of Terada et al. (US 2011/0065217).
Regarding claim 8, Inoue discloses the electromagnetic shielding film of claim 1, but fails to disclose the conductive filler has a coil shape.
Terada discloses PSA sheet comprising conductive base film (abstract, paragraph 0049) and adhesive layer comprising coil shape (abstract, paragraph 0060, 0096) to control the conductivity through a layer of material (paragraphs 0093, 0096).
It would have been obvious to one of ordinary skill in the art to use the coil shape particles of Terada in the particles of Inoue to control the conductivity through a layer of material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SAMIR SHAH/Primary Examiner, Art Unit 1787